Gill,
Defendant Heim by a written lease rented from plaintiff Dickey a certain building in Kansas City for the period of one year ending July 1, 1887. By a stipulation in the lease Heim had at the end of the year the privilege to extend the same two years longer, but at an .increased rental. The rent in all cases was to be paid monthly in advance. The building was occupied as a saloon by different parties holding under Heim who supplied these subtenants with beer. The rent was paid, but with some irregularity, until the spring of the year 1888, when Dickey brought suit against ITeim for the rent due for April and May of that year. Heim made default in that suit, and plaintiff Dickey recovered a judgment before the justice of the peace, and this judgment was paid.
This present action is for the rent of December, 1888, and January and February, 1889, the rent to December 1, 1888, having been paid. Plaintiff’s position was, and is, that defendant elected to extend the lease from July 1, 1887, to Julyl, 1889, and, therefore, that defendant con-tinned under the lease liable to him (the plaintiff) for the rent until the said July 1, 1839. Defendant took the position that his obligation to pay rent terminated with the first rental year; in other words, that he never elected to continue the lease after July 1, 1887. To sustain the contention that the written lease had been extended, plaintiff relied on the judgment for the rent of April and May, 1888. The circuit court sustained this contention and ga,ve to the jury the following instruction: “The jury are instructed that the judgment rendered by Justice Allen in June, 1888, is conclusive proof that the defendant accepted the privilege of extending the lease with plaintiff for two years from July 1, 1887, although the defendant may not have been personally served with summons, and although said judgment was rendered by default, if said judgment was rendered for rent accruing during the period *118between July 1, 1887, and June 1, 1888.” The verdict and judgment were for plaintiff and defendant appealed.
As to what effect a prior judgment may have on a subsequent action between the same parties depends somewhat as to whether the second suit is for the same or a different cause of action. If the last suit is for the same cause of action as that submitted in the first suit, then a judgment in the first is a conclusive bar, “not only as to every matter which was offered and received to sustain or defeat the claim or demand, but as well as to any other admissible matter which might have been offered for that purpose. * * * But, where the second action between the same parties is upon a different claim or demand, the judgment in the prior action operates as an estoppel only ns to those matters in issue or points controverted, upon the determination of which the finding or verdict was rendered. In all cases, therefore, where it is sought to apply the estoppel of a judgment rendered upon one cause of action to matters arising in a suit upon a different cause of action, the inquiry must always be as to the point or question-actually litigated and determined in the original action, not what might have been thus litigated and determined. Only upon such matters is the judgment conclusive in another action.” Cromwell v. Sac Co., 94 U. S. 353. We have here in the case at bar an instance of the latter kind, to-wit: Where the latter suit, though possibly growing out of the same transaction, is yet for a different cause of action than that in the first action. If then any matter in issue, and which was tried and determined in the former action, is now involved in the present litigation, then such matter so determined in the prior action will be deemed finally and conclusively settled as between these litigants, and both parties will be estopped from asserting the contrary.
Now follows the question: Was it shown at the trial below that in the first action of Dickey v. Heim *119(judgment wherein was rendered in June, 1888), the matter was tried and determined, to-wit, that Heim had made his election and continued the written lease for the two years after July 1, 1887. The only matter introduced by the plaintiff which tended to show what was determined in such former action is the justice’s judgment and copy of. complaint or account filed with the -justice. The judgment and record entries of the justice did not indicate the nature of the controversy then had between Dickey and Heim. It is only stated in the justice’s docket that it was a suit on account for $144. The complaint so filed with the justice was as follows:
Kansas City, Mo., May 26, ’88. Joseph J. Heim to N. Dickey for rent of store comer, Third street and Grand avenue.
To balance due for April..........-..............................$ 40.00
To rent for May............................................... 80.00
Bills rendered for repairs of plumbing.......................... 24.00
$144.00
The foregoing account sued on along with the justice’s docket comprised all the evidence as to what issues were tried in the first action. Was the trial court warranted by this meager showing in telling the jury that such was “conclusive proof that the defendant accepted the privilege of extending the lease with plaintiff for two years from July 1, 1887?” We think not. The court in effect declared to the jury that such former action of Dickey v. Heim was based upon the lease, whereas there was no such statement in the justice’s judgment nor in the complaint filed with the justice. The most that can be claimed is that it was a suit for rent of the property mentioned. This did not necessarily mean that the rent was due because of a written lease between the parties. Neither was there any evidence outside the judgment and complaint to explain this ambiguous record and to show just what particular fact or facts formed the basis of recovery in said former suit. Before a former judgment can be used as *120a bar or estoppel in a subsequent suit “it must appear either upon the face of the record, or be shown by extrinsic evidence, that the precise question was raised and determined in the former suit. An estoppel must, be certain to every intent; and if upon the face of the record anything is left to conjecture as to what was necessarily involved and decided there is no estoppel in its pleader, and nothing conclusive in it, when offered in evidence.” Russell v. Place, 94 U. S. 606.
It is not enough that it may be argumentatively inferred from the judgment that the point was involved in the former case. Ridgley v. Stilwell, 27 Mo. 132; Offutt v. John, 8 Mo. 124. “A verdict and judgment are conclusive by way of estoppel only as to those facts which were necessarily involved in them, without the existence, proof or admission of which such a verdict and judgment could not have been rendered.” It is denominated a reasoning backward from the judgment to the basis on which it stands,” upon the obvious • principle, that where a conclusion is indisputable and could have been drawn only from certain premises the premises are equally indisputable with the conclusion.” Burleu v. Shannon, 99 Mass. 203.
Judgment reversed and cause remanded.
All concur.